Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Independent claims 16, 19 recite “A computer-readable storage medium that stores….”, which could be a transitory computer-readable storage medium e.g. a transitory signal.
Applicant’s specification ([0055], 1st sentence) refers to a non-transitory machine readable medium. However, a   computer-readable storage medium and a machine-readable medium may not necessarily be the same thing. 

Claim 17 , 18 20  are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20190394655). 
Regarding claim 1, Rahman discloses an apparatus for at least one of a new radio (NR) network (Abstract; [0004]; Fig. 3; [0098] – [0099] disclose collecting raw network data and providing analytics; wherein NR is inherent since the method disclosed is applicable to 5G, [0003]; [0025]; [0055]), the apparatus comprising:
processing circuitry to configure the apparatus to operate as a Management Data Analytics Service (MDAS) producer (Fig. 3, DAM 350;  [0021] discloses MDAS report produced), the processing circuitry configured to:
obtain, from network functions (NFs) of a managed network and service, raw network data of the managed network and service (Fig. 3 shows data collected in databases 311, 312, 313  and then fed to Unified Data 351; [0098] discloses collection of raw data, network function (NF) data and storing these);
obtain management data from management functions of the managed network and service ([0085] discloses “The management data analytics utilize the network management data collected from the network and make the corresponding data analytics for the network based on the collected information”; [0101] discloses collection of infrastructure level data, wherein the management data is interpreted as the infrastructure level data);
analyze the raw network data and the management data (Fig. 3, block 352) to:
diagnose ongoing issues impacting performance of the managed network and service, the ongoing issues including at least one of coverage issues or resource utilization in the managed network or by the managed service ([0218] and  [0226] disclose network problems;  [0133], 1st sentence  discloses “ the DAM(s) analyzes the mobility pattern of the UE(s) in the NSI which can be computed by analyzing the tracking area (the geographical areas where the presence of the UE(s) are detected) updates of the UE(s)”, wherein the coverage area would correspond to the area in which UEs are detected;  [0322] discloses problem can be resource utilization),
and form predictions of potential issues of, or network and service demand for, the managed network and service ([0054 discloses “For example, the availability of runtime resource usage prediction information about a network entity supports taking action for proper operation of that network entity. The actions for proper operation of that network entity may include resource scaling, admission control, on-demand resource acquisition, congestion-avoidance load balancing (i.e. load balancing of traffic), service uninterrupted mobility management and etc”; wherein usage and demand can be predicted); 
and provide an analytics report describing the issues or predictions for one of the NFs ([0018], last sentence; [0105] discloses “the Re-design entity 354 may generate feedbacks regarding the current network system architecture, for example how (limited) network resources may be allocated between different network management entities. …”; wherein the report is interpreted as the feedback provided and issue is “how limited network resources may be”; [0277]);
and memory to store the raw network data and management data (Fig. 3, databases 311, 312, 313; [0098]; [0101]; [0022] discloses memory used to carry out methods).
Rahman discloses all the above limitations but doesn’t explicitly state that they are all in a single embodiment. However, it would be obvious to one having ordinary skill in the art, at the time the invention was filed, to have them in a single embodiment since this would allow one  to monitor the network to identify issues and then make adjustments or predict future network performance. Predicting future network performance could be used to optimally allocate network resources.

Claim 19 is similarly analyzed as the corresponding limitations in claim 1. Claim 1 recites coverage area and resource limitations, whereas claim 19 recites only resource limitations. Claim 19 rejection  would correspond to the resource limitations rejection in claim 1.

Claims  2 - 3, 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20190394655)  in view of Wang et al. (US US 20190165988).

Regarding claim 2, Rahman does not disclose the processing circuitry is configured to:
classify and correlate current and historical data of the raw network data and the management data;
determine data patterns based on the current and historical data;
and analyze the current and historical data in conjunction with the management analytical data to diagnose the ongoing issues and form the predictions.
In the same field of endeavor, however, Wang discloses the processing circuitry is configured to:
classify and correlate current and historical data of the raw network data and the management data (Fig. 1, correlator 140 correlates event data 103 with network topology data 105; [0026], 2nd  last sentence  discloses “ In some implementations, the network topology data may include historical network topology data”; classification shown in Fig. 1 as 105a – 105c and 130a – 130c; [0032] describes event data sources; [0027] describes network topology data source);
determine data patterns based on the current and historical data (data pattern detection inherent in correlation process);
and analyze the current and historical data in conjunction with the management analytical data to diagnose the ongoing issues (Fig. 1, block 145 provides root cause data i.e. diagnosis; Fig. 3, block 360) and form the predictions (Wang doesn’t explicitly disclose forming predictions but it is inherent in Fig. 1 since historical data is stored and used, so based on historical data and happenings, one of ordinary skill in the art can use that information in the correlator to predict future events).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Wang  in the system of Rahman because correlating data would enable one to quickly determine a problem and further, using historical data would enable one to predict future events.

Regarding claim 3, Rahman does not disclose the processing circuitry is configured to analyze the raw network data and the management data to determine a root cause and multiple symptoms of at least one of the ongoing issues, the symptoms including alarm information, performance degradation, and user complaints.
In the same field of endeavor, however, Wang discloses the processing circuitry is configured to analyze the raw network data and the management data to determine a root cause and multiple symptoms of at least one of the ongoing issues (Abstract; Fig. 1, element 110; [0025]), the symptoms including alarm information ([0016] discloses “The observed events may be considered symptoms of the root cause. For example, network monitoring systems may generate signals or alarms indicating that some number of routers or links has gone down”, performance degradation ([0001], 2nd sentence), and user complaints ([0042] discloses user requested root cause data).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Wang  in the system of Rahman because determining a root cause will enable one to fix the problem when it occurs.

Regarding claim 5, Rahman does not disclose the processing circuitry is configured to obtain the raw network data and the management data within a predetermined time period on a regular basis to identify and describe the coverage issue.
In the same field of endeavor, however, Wang discloses the processing circuitry is configured to obtain the raw network data within a predetermined time period on a regular basis to identify and describe the coverage issue ([0020] discloses collecting events data in real-time, hence on a periodic or regular basis).
Collecting management data on a regular basis is an obvious variation or obvious to try. As per Rationales for Obviousness (MPEP 2143, Rationales E, F), this is obvious to try or an obvious variation).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Wang  in the system of Rahman because collecting all forms of data in real-time would enable one to have the latest data available and make decisions based on the latest data. This would result in proper real-time decisions being made.

Regarding claim 12, Rahman discloses the processing circuitry is configured to:
obtain the raw network data (Fig. 3 shows data collected in databases 311, 312, 313  and then fed to Unified Data 351; [0098] discloses collection of raw data, network function (NF) data and storing these) and the management data ([0085] discloses “The management data analytics utilize the network management data collected from the network and make the corresponding data analytics for the network based on the collected information”; [0101] discloses collection of infrastructure level data, wherein the management data is interpreted as the infrastructure level data) to determine resource utilization in the managed network or a network slice of the managed network ([0322] discloses problem can be resource utilization).
Rahman does not disclose:
analyze current and historical performance data of the raw network data and the management data related to the resource utilization and network traffic for the network or network slice;
and identify the ongoing issues related to the resource utilization and predict potential issues related to the resource utilization.
In the same field of endeavor, however, Wang discloses:
analyze current and historical performance data of the raw network data and the management data and network traffic for the network or network slice (Fig. 1, correlator 140 correlates event data 103 with network topology data 105; [0026], 2nd  last sentence  discloses “ In some implementations, the network topology data may include historical network topology data”; classification shown in Fig. 1 as 105a – 105c and 130a – 130c; [0032] describes event data sources; [0027] describes network topology data source);
and identify the ongoing issues (Fig. 1, block 145 provides root cause data i.e. diagnosis; Fig. 3, block 360) and predict potential issues (Wang doesn’t explicitly disclose forming predictions but it is inherent in Fig. 1 since historical data is stored and used, so based on historical data and happenings, one of ordinary skill in the art can use that information in the correlator to predict future events).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods of Wang and  Rahman and use the combined method for resource utilization and this would enable one to know and optimize resources for future time periods. 

Claims  4, 6  are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20190394655) in view of CN111372183A and further in view of CN112514344A.

Regarding claim 4, Rahman does not disclose the processing circuitry is configured to obtain, as the raw network data and the management data, network performance measurements, Trace/Minimization of Drive Test (MDT) statistics, Radio Link Failure (RLF) statistics, Radio Resource Control (RRC) Connection Establishment Failure (RCEF) reports, quality of experience (QoE) reports, alarm information, and network configuration data.
In the same field of endeavor, however, CN111372183A discloses the processing circuitry is configured to obtain, as the raw network data and the management data, network performance measurements, Trace/Minimization of Drive Test (MDT) statistics, Radio Link Failure (RLF) statistics, Radio Resource Control (RRC) Connection Establishment Failure (RCEF) reports (page 8, lines 5 – 9).
In the same field of endeavor, however, CN112514344A discloses the processing circuitry is configured to obtain quality of experience (QoE) reports, alarm information, and network configuration data (page 9, paragraph starting at 7th last line discloses us of QoE; page 6, 4th paragraph discloses “reacting to reports/alarms”; page 8, 3rd paragraph discloses use of network configuration data).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the methods, as taught by CN111372183A  and CN112514344A  in the system of Rahman because using these statistics can will provide information about the network status and can then be used to make modifications as required.

Claim 6 is similarly analyzed as limitations in  claim 4. Claim 6 recites MDT, RLF, RRC, RCEF, QOE. These  are disclosed by CN111372183A and CN112514344A as in claim 4.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20190394655) in view of Li et al. (US 20200336923).

Regarding claim 16, Rahman discloses a computer-readable storage medium that stores instructions for execution by one or more processors ([0022]) configured to operate as a Management Data Analytics Service (MDAS) producer (Fig. 3, DAM 350;  [0021] discloses MDAS report produced), the instructions when executed configure the one or more processors to:
obtain, from network functions (NFs) of a managed network and service, raw network data of the managed network and service (Fig. 3 shows data collected in databases 311, 312, 313  and then fed to Unified Data 351; [0098] discloses collection of raw data, network function (NF) data and storing these);
obtain management data from management functions of the managed network and service ([0085] discloses “The management data analytics utilize the network management data collected from the network and make the corresponding data analytics for the network based on the collected information”; [0101] discloses collection of infrastructure level data, wherein the management data is interpreted as the infrastructure level data);

analyze the raw network data and the management data (Fig. 3, block 352)  to:
and provide an analytics report describing the coverage issues and predictions for one of the NFs ([0018], [0105]; [0277]).
Rahman does not disclose:
diagnose coverage issues impacting performance of the managed network and service;
and form predictions of future coverage issues of impacting the performance of the managed network and service.
Li discloses:
diagnose coverage issues impacting performance of the managed network and service ([0021], around middle of paragraph  discloses “ …. whether the QoE of end users of a particular area (e.g., a cell, a tile, a region) is healthy and what could be the causes for unhealthy QoE from wireless network perspective (e.g., coverage issues, capacity issues, latency issues, etc….”; [0027], paragraph middle discloses “…Particular embodiments of the system may identify areas with network coverage and capacity issues and evaluate or/and predict enhancement gain at a previously prohibitable large scale with a higher speed and better accuracy…”).
and form predictions of future coverage issues of impacting the performance of the managed network and service (….”; [0027], paragraph middle discloses “…Particular embodiments of the system may identify areas with network coverage and capacity issues and evaluate or/and predict enhancement gain at a previously prohibitable large scale with a higher speed and better accuracy…”; wherein predicting coverage issues would be related to predicting enhance gains i.e. if coverage issue is known in an area and an enhancement gain is  predicted and applied, then the future coverage is known).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Li  in the system of Rahman because diagnosing coverage issues  would enable them to be fixed using Li’s  method of applying an enhancement gain. This would allow one to know future coverage areas.

Allowable Subject Matter
Claims 7 – 11, 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 – 18, 20  would be allowable if the 35 USC 101 rejection were overcome. 

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to use of Management Data Analytics Service (MDAS):

Kundu et al. (US 20220166586) discloses Resource Allocation and User Multiplexing Capacity Enhancements for Interlace Based Physical Uplink Control Channel Formats in New Radio (Nr)-Unlicensed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/           Primary Examiner, Art Unit 2632